 
Exhibit 10.2
 
AMENDMENT #2
TO TRANSITION SERVICES AGREEMENT
 
THIS AMENDMENT #2 TO THE TRANSITION SERVICES AGREEMENT (the “Amendment”) is
effective as of March 31, 2008 (the “Effective Date”), by and among Travelport
Inc. (“Travelport”) and Orbitz Worldwide, Inc. (“Orbitz”).
 
WITNESSETH:
 
WHEREAS, Orbitz and Travelport entered into a Transition Services Agreement
dated as of July 25, 2007 (the “TSA”) under which each Party and their
Subsidiaries agreed to provide certain Services to the other Party;
 
WHEREAS, each Party would like to modify certain Services to be provided by the
other Party or one of its Subsidiaries, and the other Party has agreed to such
requested modifications; and
 
WHEREAS, Travelport and Orbitz desire to amend the TSA to summarize the
modifications to the Services to be provided under the TSA.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Parties, intending to be legally bound, hereby agreed that the following
modifications are made to the TSA:
 
1. The requested modifications to the TSA are set forth in Attachment 1, which
is attached hereto and incorporated by this reference, each of which is labeled
as a “Requested Modification”. For each Requested Modification, the Current TSA
Provision will be replaced by the Revised TSA Provision set forth in Attachment
1. The relevant section reference to the TSA has been provided for each
Requested Modification.
 
2. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the TSA, the Separation Agreement, and the
schedules and exhibits thereto.
 
3. Except as otherwise expressly provided herein, all terms and conditions of
the TSA shall continue in full force and effect.
 
4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have executed this Amendment to the TSA to be
effective as of the date first above written.
 

     
Travelport Inc. 
  Orbitz Worldwide, Inc.      
By: 
/s/  William J. Murphy



 
By: 
/s/  Katherine L. Abbott



Name: William J. Murphy
  Name: Katherine L. Abbott
Title: Sr VP & CTO
  Title: Vice President & Treasurer
Date:
  Date:



